Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search examiner could not find a reference or series of references that could be reasonably combined that taught: an endpoint system, comprising:  a display device;  at least one processor; and  a computer-readable medium having computer-executable instructions stored thereon that cause the endpoint system to perform actions for controlling access to an object within a shared virtual environment, the actions comprising:  receiving, by the endpoint system, object data indicating an owned object to be presented within the shared virtual environment;  determining, by the endpoint system, at least one distance within the shared virtual environment between two or more objects, wherein the two or more objects include an avatar of an owner of the owned object and an avatar associated with a user of the endpoint system;  in response to determining that the at least one distance satisfies at least one proximity condition:  presenting, by the endpoint system, the owned object within the shared virtual environment in an interactive mode; and  in response to determining that the distance does not satisfy the at least one proximity condition:  presenting, by the endpoint system, the owned object within the shared virtual environment in a limited-interaction mode;  wherein determining the at least one distance includes determining a first distance between the avatar associated with the user of the endpoint system and the avatar of the owner of the owned object; and wherein determining that the at least one distance satisfies at least one proximity condition includes determining that the first distance is less than a proximity threshold.  The closest prior art, Kornmann, discloses portals in a virtual world that can be linked if a threshold requirement is met.  Kornmann however, fails to disclose that proximity by a user avatar to the avatar of the object owner determines whether to make an object interactive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715